Citation Nr: 1741475	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gait disorder, to include involvement of the hips and spine.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing in July 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

In a September 2015 decision, the Board granted service connection for bilateral pes planus, and remanded the reopened claim of service connection for calcaneocuboid tarsal coalitions and equinovarus club feet, along with the claim of service connection for a gait disorder.

In an October 2015 rating decision, the RO implemented the award of service connection for bilateral pes planus.  At that time, the RO also granted as part of the claim, service connection for calcaneocuboid tarsal coalitions and equinovarus club feet.  Subsequently, the issue was included in a supplemental statement of the case (SSOC) and recertified to the Board as on appeal.  

In a September 2016 decision, the Board dismissed the appeal with respect to service connection for calcaneocuboid tarsal coalitions and equinovarus club feet, and remanded the issue of entitlement to service connection for a gait disorder for additional development.  


FINDING OF FACT

A gait disorder, to include involvement of the hips and spine, is not shown.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for a gait disorder, to include involvement of the hips and spine, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

II.  Analysis

The Veteran seeks service connection for a gait disorder, to include as secondary to service-connected bilateral pes planus calcaneocuboid tarsal coalitions and equinovarus club feet.  

Initially, a gait disorder was not noted on the August 1976 service entrance examination report.  A veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Given the absence of any notation on the entrance examination of a gait disorder coupled with the in-service manifestations, the presumption of soundness applies.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  The "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both that (1) the disability existed prior to service and (2) that the preexisting disability was not aggravated during service."  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

Although the August 1976 service entrance examination report shows pes planus, and the March 1977 Medical Board Proceedings report in association with separation indicates that bilateral pes planus, as well as calcaneocuboid tarsal coalitions and equinovarus club feet existed prior to service entrance, both the March 2016 and October 2016 VA examiners concluded that the Veteran did not have a gait disorder at service entrance.  

In addition, the March 2016 examination report states that there is no hip or spine involvement associated with the Veteran's foot disabilities, noting no trauma or injury to the feet during service, and that it is less than likely that the Veteran's hip and/or spine conditions were aggravated beyond its natural progression secondary to his service-connected foot disabilities.  The Board previously found this opinion to be inadequate because there was not rationale.

Further, in the December 2016 addendum to the October 2016 VA examination report it was noted that although the Veteran reported a history of having been born with equinovarus deformity (club feet), his gait was corrected by age 4 with surgery (posteromedial release), cast, and braces.  In view of the evidence, there is not clear and unmistakable evidence that a gait disorder existed prior to service entrance, and thus, the Veteran is presumed sound at service entrance with respect to a gait disorder.  

Further, and although the service records reflect an impression of moderate pes planus with heel valgus and gastroc-soleus shortening, along with findings to include dorsiflexion "Barely to "90°," an abducted gait, and "Boot Bites," bilaterally, the competent evidence does not establish that the Veteran has had a gait disorder at any time during the appeal, which is an essential element of the claim.

The October 2016 VA examination report notes no documented hip or lumbar spine pathology during service or close in time to separation.  Moreover, and although the Veteran testified that his doctor attributed a gait disorder to his service-connected pes planus, both the March 2016 and October 2016 VA examiners determined that the Veteran does not have a gait disorder.  The October 2016 VA examiner reported that ambulation was normal, albeit slightly slow due to degenerative disease of the lumbar spine, knees, feet, and hips, and a recent myocardial infarction was noted.  

Private records in December 2011 note that the Veteran's gait was normal in May 2009.  In addition, an August 2010 VA treatment record notes no gait deficits; a normal gait was reported in September 2014; no gait deviation was reported in December 2014; a normal gait was reported in September 2014 and January 2015; and November 2015 records note a normal gait and tandem walk in October 2014.  

Further, the December 2016 VA addendum attributes degenerative disease of the lumbar spine and hips to years of hard physical work as a warehouse man after separation, which required lifting thousands of pounds a day during 12-hour shifts on cement flooring, not service.  Similarly, December 2011 private treatment records reflecting osteoarthritis of the bilateral hips in February 2010 note that the Veteran worked a very physical job requiring much heavy lifting and twisting.  

The Veteran is competent to report his symptoms; however he is not shown to have the medical expertise to diagnose a gait disorder, to include involving the hips and spine, which is a complex medical question.  The competent evidence does not establish disability due to a gait disorder, including involvement of the hips and spine, at any time during the appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service connection is not warranted for a gait disorder on either a direct or secondary basis.  

In reaching a determination, the Board finds the October 2016 VA examination report and December 2016 addendum to be persuasive and of the greatest probative value.  It is apparent in the opinions that the entire claims file was reviewed and considered in rendering the opinion.  Additionally, the opinions are based on an accurate history and contain well-reasoned explanations.  As such, these opinions are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

In sum, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for a gait disorder, to include involvement of the hips and spine, is denied. 


ORDER

Service connection for a gait disorder, to include involvement of the hips and spine, is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


